Case 4:19-cv-40050-TSH Document 31 Filed 08/29/19 Page 1 of 3

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

 

JOHN DOE,
Plaintiff,

Vv.

CLARK UNIVERSITY, DAVID P. ANGEL, C.A. No.: 4:19-cv-40050-TSH

Ph.D., NADJA JOHNSON, Ph.D., LYNN S.

LEVEY, ADAM J. KEYES, HOLLY

DOLAN, EVETTE WALTERS, JEFFREY

McMASTER, CHERILYN BONIN, JANE

SMITH, and DAVIS BAIRD, PROVOST,
Defendants.

 

 

CLARK UNIVERSITY INDIVIDUAL DEFENDANTS’
MOTION TO DISMISS PLAINTIFF’S COMPLAINT

Pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure and Local Rule 7.1 of
the United States District Court for the District of Massachusetts, defendants David Angel, Nadja
Johnson, Lynn Levey, Adam Keyes, Holly Dolan, Evette Walters, Jeffrey McMaster, Cherilyn
Bonin, and Davis Baird (the “Clark Individual Defendants”)' hereby move to dismiss Count I,
Title [x — Gender Discrimination of the Complaint filed against them by the plaintiff, John Doe.

For the reasons stated in the accompanying Memorandum of Law, there is no private right
of action against individuals under Title IX and the Complaint lacks sufficient legal or factual
support to maintain a Title IX claim against the Clark Individual Defendants.

WHEREFORE, the Clark Individual Defendants respectfully request that the Court grant
their motion to dismiss, with prejudice, Plaintiffs Title IX claim against each of the Clark

Individual Defendants, pursuant to Fed. R. Civ. P. 12(b)(6).

 

' The Clark Individual Defendants are current or former employees of Clark University. As such, they are referred to
in this Motion to Dismiss as the “Clark Individual Defendants.”
Case 4:19-cv-40050-TSH Document 31 Filed 08/29/19 Page 2 of 3

REQUEST FOR ORAL ARGUMENT

Pursuant to Local Rule 7.1(d), the Clark University Individual Defendants respectfully

request a hearing on this motion.

Dated: August 29, 2019

Respectfully submitted,

DAVID P. ANGEL, NADJA JOHNSON, LYNN
5S. LEVEY, ADAM J. KEYES, HOLLY
DOLAN, EVETTE WALTERS, JEFFREY
McMASTER, CHERILYN BONIN, JANE
SMITH, and DAVIS BAIRD,

By their attorneys,

/s/ Katrina N. Chapman

Katrina N. Chapman (BBO #676177)
katrina.chapman@hklaw.com
Andrew E. Silvia (BBO #681922)
andrew.silvia@hklaw.com
HOLLAND & KNIGHT LLP

10 St. James Avenue

Boston, MA 02116

(617) 523-2700
Case 4:19-cv-40050-TSH Document 31 Filed 08/29/19 Page 3 of 3

CERTIFICATE PURSUANT TO LOCAL RULE 7.1

I hereby certify that, as counsel for Defendants David Angel, Nadja Johnson, Lynn Levey,
Adam Keyes, Holly Dolan, Evette Walters, Jeffrey McMaster, Cherilyn Bonin, and Davis Baird,

I have conferred with Plaintiffs counsel in a good faith effort to resolve or narrow any issues
related to this motion.

/s/ Katrina N. Chapman

Katrina N. Chapman (BBO #676177)
katrina.chapman@hklaw.com
Holland & Knight LLP

10 St. James Avenue

Boston, MA 02116-3889

(617) 523-2700

Dated: August 29, 2019

CERTIFICATE OF SERVICE

I hereby certify that a true copy of the above document filed through the ECF system will
be sent electronically to the registered participants as identified on the Notice of Electronic F iling
(NEF) and paper copies will be sent to the attorney of record for each party indicated as non-
registered participants on this 29th day of August, 2019.

/S/ Katrina N. Chapman
Katrina N. Chapman
